DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 8 and 11 are objected to because of the following informalities:  
Claim 8 recites “the internal stub branch comprising a passive electronic stub that open the stub branch”. The word “open” should be “opens”.
Claim 8 recites “a lowest frequency of the first and second frequencies and that close the stub branch”. The word “close” should be “closes”.
Claim 8 recites “the a lowest frequency … the a highest frequency”. This should reads as ““the lowest frequency … the highest frequency”.
Claim 11 recites “the third passive electronic means”. However a “third passive electronics” was previously recited. It will be construed as “third passive electronics” since it is apparent that the applicant has amended to remove all other mentions of “means” and it was previously recited as “third passive electronics”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 does not have a transitional phrase (“comprising”) until line 6 of the claim. It is not clear if this is where the body of the claim starts and everything before it is the preamble, or if the preamble ends earlier. The claim will be construed as “A system comprising at least two …” for the purposes of examination. 
Claim 1 recites both “common antenna” and “antenna” in multiple places. It is unclear if these are the same element or not. For the purposes of examination, they will be construed as the same element. 
Claim 2 recites “wherein at least the first passive electronics or the second passive electronics comprise at least one trap circuit” which means there only needs to be one trap circuit. Then the claim states “… an inductance of the inductor and a capacitance of the capacitor of the trap circuit being selected so that the trap circuit associated with the first unit resonates at the second frequency and the trap circuit associated with the second unit resonates at the first frequency” which means there needs to be two trap circuits. It is unclear if there needs to be a trap circuit associated with the first unit and a separate trap circuit associated with the second unit. For the purposes of examination, there would need to only be one trap circuit. 
Claim 3 recites “the trap circuit associated with the first unit of with the second unit is formed of at least one inductor by itself forming a trap circuit”. However, claim 3 is dependent on claim 2, and claim 2 recites “trap circuit that is associated with the first unit or the second unit and that is formed of an inductor and a capacitor in parallel”. It is unclear as to what the trap circuit requires. It will be construed as only requiring an inductor for a trap circuit for the purposes of examination. 
Claim 6 recites “wherein the first passive electronics take the form of a circuit blocking a specific frequency, said circuit being formed of an inductor and a capacitor in parallel or of an inductor by itself forming a trap circuit”. However, claim 6 is dependent on claim 2, and claim 2 recites “trap circuit that is associated with the first unit or the second unit and that is formed of an inductor and a capacitor in parallel”. It is unclear as to what the trap circuit requires. For the purposes of examination, it will be construed as “wherein the first passive electronics take the form of a circuit blocking a specific frequency, said circuit being formed of an inductor and a capacitor in parallel”.
Claim 10 recites “a series circuit …. said circuit ….the series circuit”. It is unclear if these are the same element or not. For the purposes of examination, they will be construed as the same element.
Claim 13 recites “the first passive electronics take the form of a circuit blocking a specific frequency, said circuit being formed of an inductor and a capacitor in parallel or of an inductor by itself forming a trap circuit”. However, claim 13 is dependent on claims 2 and 3, and claim 2 recites “trap circuit that is associated with the first unit or the second unit and that is formed of an inductor and a capacitor in parallel” while claim 3 states “the trap circuit associated with the first unit of with the second unit is formed of at least one inductor by itself forming a trap circuit”. It is unclear as to what the trap circuit requires.
Claims 2-16 are dependent on claim 1, and therefore also rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et al. (US 2020/0381828, hereby referred as Li).
Regarding claim 1, as best understood, Li teaches the following:
a system of at least two transmitting and/or receiving units (elements 10 and 16, figures 1) connected to a common antenna (element 13, figures 1), a first unit (element 10, figures 1) that transmits and/or receives a voltage signal pulsed at a first frequency and at least one second unit (element 16, figures 1) that transmits and/or receives a signal at a second frequency (“Frequencies of the first frequency band and the second frequency band are different.”, paragraph [0071]), each of said at least two units being connected to the common antenna for the passage of the signal (as shown in figures 1), a first branch (k11, figures 1) or the antenna comprising first passive electronics (elements 12, figures 1) preventing passage of the signal at the second frequency to the first unit while the first passive electronics allow passage of the signal at the first frequency to the antenna (“The first filter circuit 12 is configured to: allow the signal of the first frequency band to pass through, and ground the signal of the second frequency band”, paragraph [0071]) and a second branch (k12, figures 1) or the antenna comprising second passive electronics (elements 14, figures 1) preventing passage of the signal at the first frequency to the second unit while the second passive electronics allow passage of the signal at the second frequency to the antenna (“The second filter circuit 14 is configured to: allow the signal of the second frequency band to pass through, and ground the signal of the first frequency band”, paragraph [0071]), wherein each of said at least two units are individually connected to the common antenna respectively by the first branch or the second branch connected to a respective end of the antenna (as shown in figures 1).

Regarding claim 4, as best understood, Li as referred in claim 1 teaches the following:
wherein at least the first passive electronics or the second passive electronics (element 14, figures 1) comprise, in the respective first branch or the second branch (element k12, figures 1) or in the antenna, at least one series circuit formed of an inductor (element 143, figures 1) and a capacitor (element 141, figures 1) in series, the series circuit being open for all frequencies except a resonant frequency of the series circuit (paragraph [0071]), an inductance of the inductor and a capacitance of the capacitor being selected so that the series circuit resonates at the second frequency towards the first branch or the first unit and at the first frequency towards the second branch or the second unit (“The second filter circuit 14 is configured to: allow the signal of the second frequency band to pass through, and ground the signal of the first frequency band”, paragraph [0071]).

Regarding claim 7, as best understood, Li as referred in claim 1 teaches the following:
wherein the antenna is a loop antenna connected at each of its ends to the first branch or the second branch, respectively (as shown in figures 1, “The antenna apparatus is a loop antenna”, paragraph [0070]).

Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 6, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2020/0381828, hereby referred as Li) in view of Suzuki et al. (US 2007/0241985, hereby referred as Suzuki).
Regarding claim 2, as best understood, Li as referred in claim 1 teaches the following:
wherein at least the first passive electronics (elements 12, figures 1) or the second passive electronics (elements 14, figures 1) comprise at least one trap circuit (both elements 12 and 14 are trap circuits) that is associated with the first unit or the second unit and that is formed of an inductor (elements 142, 143, figures 1) and a capacitor (elements 121, 122, 141, figures 1), the trap circuit being closed for all frequencies except a resonant frequency of the trap circuit (paragraph [0071]), an inductance of the inductor and a capacitance of the capacitor of the trap circuit being selected so that the trap circuit associated with the first unit resonates at the second frequency (“The first filter circuit 12 is configured to: allow the signal of the first frequency band to pass through, and ground the signal of the second frequency band”, paragraph [0071]) and the trap circuit associated with the second unit resonates at the first frequency (“The second filter circuit 14 is configured to: allow the signal of the second frequency band to pass through, and ground the signal of the first frequency band”, paragraph [0071]).
Li does not explicitly teach wherein at least the first passive electronics or the second passive electronics comprise at least one trap circuit that is associated with the first unit or the second unit and that is formed of an inductor and a capacitor in parallel.
However it is obvious to one of ordinary skill in the antenna art that various configurations of inductors, capacitors, and resistors can be used to provide filtering for an antenna. 
Suzuki suggests the teachings of wherein at least the first passive electronics (elements 2, figures 6) or the second passive electronics (elements 4, figure 6) comprise at least one trap circuit that is associated with the first unit or the second unit and that is formed of an inductor (element L23, figure 6) and a capacitor (element C24, figure 6), the trap circuit being closed for all frequencies except a resonant frequency of the trap circuit (“The filter circuit 2 passes signal components in the FM/VHF band and reflects signal components in the UHF band among the broadcast signals received by the antenna element 1.”, paragraph [0031]), an inductance of the inductor and a capacitance of the capacitor of the trap circuit being selected so that the trap circuit associated with the first unit resonates at the second frequency and the trap circuit associated with the second unit resonates at the first frequency (paragraph [0052]). Suzuki also teaches that various configurations of inductors, capacitors, and resistors can be used to provide filtering for an antenna (as depicted by figures 2 and 4-10, “Specific circuit configurations of each matching circuit and each filter circuit may also be embodied in various forms without departing from the sprit or scope of the general invention concept thereof”, paragraph [0090]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have implemented the teachings of Suzuki into Li so that the at least one trap circuit that is associated with the first unit or the second unit of Li is formed of an inductor and a capacitor in parallel as claimed which is a known alternative way to create a circuit which can provide filtering for certain frequency bands as desired and so “a desired filtering characteristic can be achieved by a relatively smaller number of components, thereby; the antenna device may perform an effective band selection with a smaller size and a lower cost” (Suzuki, paragraph [0052]).

Regarding claim 3, as best understood, Li as modified in claim 2 teaches the system with the exception for the following:
wherein, an inductor having a parasitic capacitance in parallel, and a resonant frequency being previously assigned to the inductor, the trap circuit associated with the first unit or with the second unit is formed of at least one inductor by itself forming a trap circuit, said inductor being selected to have a preset resonant frequency corresponding to the second frequency when said at least one inductor by itself forms the trap circuit associated with the first unit or to the first frequency when said at least one inductor by itself forms the trap circuit associated with the second unit, respectively.
However, it is obvious to one of ordinary skill in the antenna art that various configurations of inductors, capacitors, and resistors can be used to provide filtering for an antenna. 
Suzuki suggests the teachings of wherein, an inductor (element L21, figure 4) having a parasitic capacitance in parallel (paragraphs [0043]-[0044]), and a resonant frequency being previously assigned to the inductor (paragraphs [0043]-[0044]), the trap circuit associated with the first unit or with the second unit is formed of at least one inductor by itself forming a trap circuit (element 2, figure 4), said inductor being selected to have a preset resonant frequency corresponding to the second frequency when said at least one inductor by itself forms the trap circuit associated with the first unit or to the first frequency when said at least one inductor by itself forms the trap circuit associated with the second unit, respectively (paragraphs [0043]-[0046]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have implemented the teachings of Suzuki into Li so that an inductor having a parasitic capacitance in parallel, and a resonant frequency being previously assigned to the inductor, the trap circuit associated with the first unit or with the second unit is formed of at least one inductor by itself forming a trap circuit, said inductor being selected to have a preset resonant frequency corresponding to the second frequency when said at least one inductor by itself forms the trap circuit associated with the first unit or to the first frequency when said at least one inductor by itself forms the trap circuit associated with the second unit, respectively as claimed which is a known alternative way to create a circuit which can provide filtering for certain frequency bands as desired and so “a desired filtering characteristic can be achieved by a relatively smaller number of components, thereby; the antenna device may perform an effective band selection with a smaller size and a lower cost” (Suzuki, paragraph [0052]).

Regarding claim 6, as best understood, Li as modified in claim 2 teaches the following:
wherein the first passive electronics (elements 12, figures 1) take the form of a circuit blocking a specific frequency (“The first filter circuit 12 is configured to: allow the signal of the first frequency band to pass through, and ground the signal of the second frequency band”, paragraph [0071]), said circuit forming a trap circuit (paragraph [0071]), and the second passive electronics (elements 14, figures 1) comprise at least one series circuit formed of an inductor (elements 143, figures 1) and a capacitor (elements 141, figures 1) in series connected to ground (as shown in figures 1).
Li does not explicitly teach said circuit being formed of an inductor and a capacitor in parallel or of an inductor by itself forming a trap circuit.
However, it is obvious to one of ordinary skill in the antenna art that various configurations of inductors, capacitors, and resistors can be used to provide filtering for an antenna. 
Suzuki suggests the teachings of said circuit being formed of an inductor (element L23, figure 6) and a capacitor (element C24, figure 6) in parallel or of an inductor (element L21, figure 4) by itself forming a trap circuit (paragraphs [0043]-[0044] and [0090]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have implemented the teachings of Suzuki into Li so that said circuit being formed of an inductor and a capacitor in parallel or of an inductor by itself forming a trap circuit as claimed which is a known alternative way to create a circuit which can provide filtering for certain frequency bands as desired and so “a desired filtering characteristic can be achieved by a relatively smaller number of components, thereby; the antenna device may perform an effective band selection with a smaller size and a lower cost” (Suzuki, paragraph [0052]).

Regarding claim 13, as best understood, Li as modified in claim 3 teaches the following:
wherein the first passive electronics take the form of a circuit blocking a specific frequency, said circuit being formed of an inductor and a capacitor in parallel or of an inductor by itself forming a trap circuit, and the second passive electronics comprise at least one series circuit formed of an inductor and a capacitor in series connected to ground.
wherein the first passive electronics (elements 12, figures 1) take the form of a circuit blocking a specific frequency (“The first filter circuit 12 is configured to: allow the signal of the first frequency band to pass through, and ground the signal of the second frequency band”, paragraph [0071]), said circuit forming a trap circuit (paragraph [0071]), and the second passive electronics (elements 14, figures 1) comprise at least one series circuit formed of an inductor (elements 143, figures 1) and a capacitor (elements 141, figures 1) in series connected to ground (as shown in figures 1).
Li does not explicitly teach said circuit being formed of an inductor and a capacitor in parallel or of an inductor by itself forming a trap circuit.
However, it is obvious to one of ordinary skill in the antenna art that various configurations of inductors, capacitors, and resistors can be used to provide filtering for an antenna. 
Suzuki suggests the teachings of said circuit being formed of an inductor (element L23, figure 6) and a capacitor (element C24, figure 6) in parallel or of an inductor (element L21, figure 4) by itself forming a trap circuit (paragraphs [0043]-[0044] and [0090]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have implemented the teachings of Suzuki into Li so that said circuit being formed of an inductor and a capacitor in parallel or of an inductor by itself forming a trap circuit as claimed which is a known alternative way to create a circuit which can provide filtering for certain frequency bands as desired and so “a desired filtering characteristic can be achieved by a relatively smaller number of components, thereby; the antenna device may perform an effective band selection with a smaller size and a lower cost” (Suzuki, paragraph [0052]).

Regarding claim 14, as best understood, Li as referred in claim 4 teaches the following:
wherein the first passive electronics take the form of a circuit blocking a specific frequency, said circuit being formed of an inductor and a capacitor in parallel or of an inductor by itself forming a trap circuit, and the second passive electronics comprise at least one series circuit formed of an inductor and a capacitor in series connected to ground.
wherein the first passive electronics (elements 12, figures 1) take the form of a circuit blocking a specific frequency (“The first filter circuit 12 is configured to: allow the signal of the first frequency band to pass through, and ground the signal of the second frequency band”, paragraph [0071]), said circuit forming a trap circuit (paragraph [0071]), and the second passive electronics (elements 14, figures 1) comprise at least one series circuit formed of an inductor (elements 143, figures 1) and a capacitor (elements 141, figures 1) in series connected to ground (as shown in figures 1).
Li does not explicitly teach said circuit being formed of an inductor and a capacitor in parallel or of an inductor by itself forming a trap circuit.
However, it is obvious to one of ordinary skill in the antenna art that various configurations of inductors, capacitors, and resistors can be used to provide filtering for an antenna. 
Suzuki suggests the teachings of said circuit being formed of an inductor (element L23, figure 6) and a capacitor (element C24, figure 6) in parallel or of an inductor (element L21, figure 4) by itself forming a trap circuit (paragraphs [0043]-[0044] and [0090]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have implemented the teachings of Suzuki into Li so that said circuit being formed of an inductor and a capacitor in parallel or of an inductor by itself forming a trap circuit as claimed which is a known alternative way to create a circuit which can provide filtering for certain frequency bands as desired and so “a desired filtering characteristic can be achieved by a relatively smaller number of components, thereby; the antenna device may perform an effective band selection with a smaller size and a lower cost” (Suzuki, paragraph [0052]).

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2020/0381828, hereby referred as Li) in view of Mori (US 2019/0190481).
Regarding claim 5, as best understood, Li as referred in claim 4 teaches the system with the exception for the following:
wherein the series circuit formed of the inductor and the capacitor in series is mounted at one end of a stub from the first branch or second branch or the antenna and is connected to ground at its other end.
However, Li does teach wherein the series circuit formed of the inductor (element 143, figures 1) and the capacitor (element 141, figures 1) in series and is connected to ground at its other end.
However, it is obvious to one of ordinary skill in the antenna art that various configurations of inductors, capacitors, and resistors can be used to provide filtering for an antenna. 
Mori suggests the teachings of wherein the series circuit formed of the inductor (element 31, figure 1A) and the capacitor (element 32, figure 1A) in series is mounted at one end of a stub (as shown in figure 1A) from the first branch (from 100 to 110, figure 1A) or second branch or the antenna and is connected to ground at its other end (as shown in figure 1A).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have implemented the teachings of Mori into Li so that the series circuit formed of the inductor and the capacitor in series is mounted at one end of a stub from the first branch or second branch or the antenna and is connected to ground at its other end which is a known alternative way to create a circuit which can provide filtering for certain frequency bands as desired.

Regarding claim 15, as best understood, Li as modified in claim 5 teaches the following:
wherein the first passive electronics take the form of a circuit blocking a specific frequency, said circuit being formed of an inductor and a capacitor in parallel or of an inductor by itself forming a trap circuit, and the second passive electronics comprise at least one series circuit formed of an inductor and a capacitor in series connected to ground.
wherein the first passive electronics (elements 12, figures 1) take the form of a circuit blocking a specific frequency (“The first filter circuit 12 is configured to: allow the signal of the first frequency band to pass through, and ground the signal of the second frequency band”, paragraph [0071]), said circuit forming a trap circuit (paragraph [0071]), and the second passive electronics (elements 14, figures 1) comprise at least one series circuit formed of an inductor (elements 143, figures 1) and a capacitor (elements 141, figures 1) in series connected to ground (as shown in figures 1).
Li does not explicitly teach said circuit being formed of an inductor and a capacitor in parallel or of an inductor by itself forming a trap circuit.
However, it is obvious to one of ordinary skill in the antenna art that various configurations of inductors, capacitors, and resistors can be used to provide filtering for an antenna. 
Suzuki suggests the teachings of said circuit being formed of an inductor (element L23, figure 6) and a capacitor (element C24, figure 6) in parallel or of an inductor (element L21, figure 4) by itself forming a trap circuit (paragraphs [0043]-[0044] and [0090]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have implemented the teachings of Suzuki into Li so that said circuit being formed of an inductor and a capacitor in parallel or of an inductor by itself forming a trap circuit as claimed which is a known alternative way to create a circuit which can provide filtering for certain frequency bands as desired and so “a desired filtering characteristic can be achieved by a relatively smaller number of components, thereby; the antenna device may perform an effective band selection with a smaller size and a lower cost” (Suzuki, paragraph [0052]).

Claims 8-10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2020/0381828, hereby referred as Li).
Regarding claim 8, as best understood, Li as referred in claim 7 teaches the following:
wherein the loop antenna has a stub branch internal to the antenna connecting it to ground (as shown in figure 2-1, a stub branch is connected to elements 17, 171, and 172 to ground), the internal stub branch comprising a passive electronic stub (elements 17, 171, and 172, figure 2-1) 
Li does not explicitly teach that the passive electronic stub open the stub branch for the signal at the a lowest frequency of the first and second frequencies and that close the stub branch for the a voltage signal pulsed at the a highest frequency of the first and second frequencies.
However Li does teach the reverse such that the passive electronic stub open the stub branch for the signal at the a highest frequency of the first and second frequencies and that close the stub branch for the a voltage signal pulsed at the a lowest frequency of the first and second frequencies (paragraphs [0102]-[0103]). Li also suggests the teachings that resistors, capacitors, and inductors can be used in the stub branch (paragraph [0102]), and one of ordinary skill in the art knows that these components can be designed with certain values to operate in a desired frequency band. Li also teaches that other variations can be made to the system (paragraph [0122]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the passive electronic stub of Li to be an open the stub branch for the signal at a lowest frequency of the first and second frequencies and close the stub branch for the a voltage signal pulsed at a highest frequency of the first and second frequencies as suggested by the teachings of Li which can “implement multi-frequency performance, and can adjust the low resonance frequency” (paragraph [0103]). 

Regarding claim 9, as best understood, Li as modified in claim 8 teaches the following:
wherein the internal stub branch is connected to the loop antenna at a distance (as shown in figure 2-1, paragraphs [0101]-[0103]), which is measured from one of the ends of the loop antenna (as shown in figure 2-1, paragraphs [0101]-[0103]), which is connected to the highest of the first and second frequencies (as shown in figure 1, paragraphs [0101]-[0103]), the distance being dependent on the highest frequency (as shown in figure 1, “The first switch 17 is electrically connected to the radiator 13 and is disposed on a side of the radiator that is close to the second feeding branch circuit k12”, paragraphs [0101]-[0103]).

Regarding claim 10, as best understood, Li as modified in claim 8 teaches the following:
wherein the passive electronic stub takes the form of a circuit of the respective internal stub branch (as shown in figure 2-1), said circuit being formed of an inductor and a capacitor (paragraph [0102]), the circuit of the internal stub branch being open for all frequencies except a resonant frequency of the series circuit corresponding to the highest frequency of the first and second frequencies (as explained in claim 8).
Li does not explicitly teach wherein the passive electronic stub takes the form of a series circuit of the respective internal stub branch, said circuit being formed of an inductor and a capacitor in series, the series circuit of the internal stub branch being open for all frequencies except a resonant frequency of the series circuit corresponding to the highest frequency of the first and second frequencies.
However Li also teaches that a passive electronic can be formed of an inductor (element 143, figures 1) and a capacitor (element 141, figures 1) in series (as shown in figures 1), the series circuit of the internal stub branch being open for all frequencies except a resonant frequency of the series circuit corresponding to the highest frequency of the first and second frequencies (paragraph [0071]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the passive electronic stub of Li as modified to takes the form of a series circuit of the respective internal stub branch, said circuit being formed of an inductor and a capacitor in series, the series circuit of the internal stub branch being open for all frequencies except a resonant frequency of the series circuit corresponding to the highest frequency of the first and second frequencies as suggested by the teachings of Li which is a known alternative way to create a circuit which can provide filtering for certain frequency bands as desired and so a desired filtering characteristic can be achieved, thereby; the antenna device may perform an effective band selection.

Regarding claim 16, as best understood, Li as modified in claim 9 teaches the following:
herein the passive electronic stub takes the form of a circuit of the respective internal stub branch (as shown in figure 2-1), said circuit being formed of an inductor and a capacitor (paragraph [0102]), the circuit of the internal stub branch being open for all frequencies except a resonant frequency of the series circuit corresponding to the highest frequency of the first and second frequencies (as explained in claim 8).
Li does not explicitly teach wherein the passive electronic stub takes the form of a series circuit of the respective internal stub branch, said circuit being formed of an inductor and a capacitor in series, the series circuit of the internal stub branch being open for all frequencies except a resonant frequency of the series circuit corresponding to the highest frequency of the first and second frequencies.
However Li also teaches that a passive electronic can be formed of an inductor (element 143, figures 1) and a capacitor (element 141, figures 1) in series (as shown in figures 1), the series circuit of the internal stub branch being open for all frequencies except a resonant frequency of the series circuit corresponding to the highest frequency of the first and second frequencies (paragraph [0071]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the passive electronic stub of Li as modified to takes the form of a series circuit of the respective internal stub branch, said circuit being formed of an inductor and a capacitor in series, the series circuit of the internal stub branch being open for all frequencies except a resonant frequency of the series circuit corresponding to the highest frequency of the first and second frequencies as suggested by the teachings of Li which is a known alternative way to create a circuit which can provide filtering for certain frequency bands as desired and so a desired filtering characteristic can be achieved, thereby; the antenna device may perform an effective band selection.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2020/0381828, hereby referred as Li) in view of Ryu et al. (US 2019/0131722, hereby referred as Ryu).
Regarding claim 11, as best understood, Li as referred in claim 1 teaches the system with the exception for the following:
further comprising at least a third unit that transmits and/or receives a voltage signal pulsed at a third frequency, said unit being connected to the antenna by a third branch, the third branch comprising third passive electronics that open the third branch for a signal at the first frequency and at the second frequency while the third passive electronic means close the third branch for a voltage signal pulsed at the third frequency.
However it is obvious to one of ordinary skill in the antenna art that additional feeding units can be connected to an antenna to allow for resonance to occur in additional frequency bands. 
Ryu suggests the teachings of at least a third unit (element 131c, figure 8) that transmits and/or receives a voltage signal pulsed at a third frequency (“a third feeding portion 131c”, paragraph [0235]), said unit being connected to the antenna (element 133, figure 8) by a third branch (element 134a’’’ and b’’’, figure 8), the third branch comprising third passive electronics (element 132c, figure 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have implemented the teachings of Ryu into Li to further comprising at least a third unit that transmits and/or receives a voltage signal pulsed at a third frequency, said unit being connected to the antenna by a third branch, the third branch comprising third passive electronics that open the third branch for a signal at the first frequency and at the second frequency while the third passive electronic means close the third branch for a voltage signal pulsed at the third frequency which can be used to allow the antenna “implement a plurality of frequency bands” (Ryu, paragraph [0232]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2020/0381828, hereby referred as Li) in view of Patterson et al. (US 2014/0210607, hereby referred as Patterson).
Regarding claim 12, as best understood, Li as referred in claim 1 teaches the system with the exception for the following:
a wheel unit for a motor-vehicle wheel or a fob for gaining hands-free access to a motor vehicle, comprising a system as claimed in claim 1.
Patterson suggests the teachings of a wheel unit for a motor-vehicle wheel (paragraph [0003]) or a fob for gaining hands-free access to a motor vehicle, comprising a system (paragraph [0003]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have implemented the teachings of Patterson into Li to have a wheel unit for a motor-vehicle wheel or a fob for gaining hands-free access to a motor vehicle, comprising a system as claimed in claim 1 which can be used to allow for signals from sensors inside of the wheels to be transmitted to control units to monitor the wheel conditions including pressure, temperatures, etc. (Patterson, paragraph [0003]).

Additional Comments 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
FR 2788644 (cited by the applicant) could also be used to reject the current claims as described in the international written opinion submitted by the applicant. 
Ishizuka et al. (US 2017/0133999), Hung et al. (US 2020/0194890), Karkinen et al. (US 2014/0152522), Hu et al. (US 2013/0307742), Vance (US 2013/0102357), and Kim et al. (US 2007/0135083) could all be used in place of Li to teach the claimed limitations.
Link et al. (US 2011/0187478) and Suzuki et al. (US 2007/0241985) both disclose various capacitor and inductor circuits used as filters which could also be used in conjunction with the references above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AB SALAM ALKASSIM JR whose telephone number is (571)270-0449. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AB SALAM ALKASSIM JR/              Primary Examiner, Art Unit 2845